ACCEPTED
                                                                                         04-15-00120-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   8/10/2015 11:02:59 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                              NO. 04-15-00120-CV

                                                                      FILED IN
                   IN THE FOURTH COURT OF APPEALS
                                                4th COURT OF APPEALS
                                                 SAN ANTONIO, TEXAS
                        AT SAN ANTONIO, TEXAS
                                                                8/10/2015 11:02:59 PM
                                                                   KEITH E. HOTTLE
                                                                         Clerk
                UNIVERSITY OF THE INCARNATE WORD,
                        Defendant--Appellant
                                v.

      VALERIE REDUS, Individually, and ROBERT M. REDUS,
Individually and as Administrator of the Estate of Cameron M. Redus
                       Plaintiffs—Appellees
 _________________________________________________

             On appeal from the 150th Judicial District Court
                         of Bexar County, Texas


                APPELLEES’ REPLY TO UIW’S
                 SUPPLEMENTAL BRIEF AND
        SUPPLEMENTAL RESPONSE TO MOTION TO DISMISS



      Appellees Valerie and Robert M. (“Mickey”) Redus file their reply to UIW’s

Supplemental Brief and Supplemental Response to Motion to Dismiss pursuant to

Local Rule 8.3, but will request leave of Court if necessary.

      UIW, in its Supplemental Brief, urges this Court to consider recently passed

Senate Bill 308 when determining whether UIW is a “governmental unit” for

purposes of the Texas Tort Claims Act. The bill, which becomes effective on

September 1, 2015, makes a private university’s campus police department a “law

enforcement agency and a governmental body” for purposes of complying with

Tex. Govt. Code § 552, commonly known as the Texas Public Information Act.
      This act, as this Court knows, guarantees access to “public information”

gathered by a “governmental body,” but excepts information held by a “law

enforcement agency” that deals with the detection, investigation, or prosecution of

crime. See, e.g., Tex. Govt. Code §§ 552.002, 021 and 108.

      UIW properly does not consider itself bound by the Senate Bill 308 until it

becomes effective next month. When a local television station submitted a request

for UIW’s Use of Force Policies and Procedures, UIW declined to respond:

      Thank you for your request. As you know the Texas Public
      Information Act is applicable to a “governmental body” as defined in
      the Texas Government Code. The Texas legislature has passed a bill
      making clear that a private university’s police department is a “law
      enforcement agency” and “a governmental body” under the
      Government Code “only with respect to information relating solely to
      law enforcement activities” with an effective date of September 1,
      2015. This legislation, coupled with the recent Supreme Court ruling
      in favor of Rice University, clarify that private university police
      departments authorized and approved by the Texas Commission on
      Law Enforcement are entitled to the same immunities that public
      university police departments receive. Therefore, please resubmit
      your request for consideration on or after September 1, 2015.

Exhibit 1 (Statement from UIW dated June 5, 2015).

      UIW’s statement is correct as to its duty to comply with the Public

Information Act. Beginning in September, the Campus Police Department will

have to respond to requests made under the act. The law regarding the “powers,

privileges, and immunities” accorded campus police at private universities will not

otherwise change. See Tex. Educ. Code § 51.212.

      UIW’s statement is less correct with regard to the law governing immunity.

The Supreme Court established in William Marsh Rice v. Refaey, 459 S.W.3d 590,
                                         2
595 (Tex. 2015) that private university police officers are entitled to interlocutory

appeals—under Tex. Civ. Prac. & Rem. Code § 51.014(a)(5)—of denials of motions

for summary judgment based on an officer’s assertion of immunity. At the same

time, the Supreme Court confirmed that private universities are not government

agencies under § 51.014: “no applicable statute treats Rice University or its police

force like a state agency….” Id. at 593 (distinguishing the Court’s holding in Klein

v. Hernandez, 315 S.W.3d 1 (Tex.2010)).

      Senate Bill 308 may affect how UIW responds to Texas Public Information

Act requests after September 1, 2015, but it has no impact on the law applicable to

the Reduses’ claims, to their Motion to Dismiss this appeal, or to UIW’s claim to

be a “governmental unit” when Campus Police Officer Christopher Carter shot

Cameron Redus on December 6, 2013. Those questions are settled by the law in

effect when the underlying suit was filed. See Robinson v. Crown Cork & Seal Co.,

Inc., 335 S.W.3d 126, 149 (Tex. 2010) (holding that statute passed after suit was

filed which limited defendant’s liability violated the Texas Constitution prohibition

against retroactive laws).

       FOR THESE REASONS, appellees Valerie and Robert M. Redus again ask

this Court to dismiss this appeal for want of jurisdiction or, in the alternative,

deny the plea to the jurisdiction and remand this action to the trial court for

further proceedings.



                                          3
Respectfully submitted,

BURFORD PERRY, LLP



____________________
BRENT C. PERRY
STATE BAR NO. 15799650
700 LOUISIANA, SUITE 4545
HOUSTON, TX 77002
TEL: (713) 401-9790
FAX: (713) 993-7739
BPERRY@BURFORDPERRY.COM

HERRING LAW FIRM

S/MASON W. HERRING
MASON W. HERRING
STATE BAR NO. 24071746
2727 ALLEN PARKWAY
SUITE 1150
HOUSTON, TEXAS 77019
(832) 500-3170 – TELEPHONE
(832) 500-3172 – FACSIMILE
MHERRING@HERRINGLAWFIRM.COM

THE HERRERA LAW FIRM

S/JORGE A. HERRERA
FRANK HERRERA, JR.
STATE BAR NO. 09531000
FHERRERA@HERRERALAW.COM
JORGE A. HERRERA
STATE BAR NO. 24044242
JHERRERA@HERRERALAW.COM
111 SOLEDAD, SUITE 1900
SAN ANTONIO, TEXAS 78205
TEL: 210.224.1054
FAX: 210.228.0887

ATTORNEYS FOR APPELLEES
  4
                            CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Reply has been
served on the following counsel of record by electronic service in accordance with
Tex. R. App. P. 9.5(e), on August 10, 2015.

Laurence S. Kurth
Matthew Wymer
Beirne, Maynard & Parsons, LLP
112 East Pecan St., Suite 2750
San Antonio, TX 78205
Counsel for Defendant UIW

Robert A. Valadez
Shelton & Valadez
600 Navarro St., Suite 500
San Antonio, TX 78205
Counsel for Defendant Christopher Carter




                                      ____________________
                                      BRENT C. PERRY




                                         5
APPELLEES'




             exhibitsticker.com
  EXHIBIT

    1